Citation Nr: 0910769	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracic spine arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Counsel







INTRODUCTION

The veteran served on active duty from August 1985 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for the 
thoracic spine disability.  The veteran filed a timely appeal 
with respect to the initial rating.  In August 2008, the 
Board remanded the claim to afford the Veteran a contemporary 
VA examination.  He failed to appear to this examination.  
Therefore, the appeal was returned to the Board for final 
appellate review.

The veteran was scheduled for a Travel Board Hearing before 
the Board in September 2006, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2008).  Accordingly, this veteran's 
request for a hearing is considered withdrawn. 


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's 
thoracic spine disability has been manifested by slight 
limitation of motion and a finding of arthritis on x-ray. 

2.  The evidence does not show that the Veteran's thoracic 
spine disability has at any point caused muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour; nor has it shown ankylosis of the 
spine. 






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
thoracic spine arthritis are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, DC 5291 (2002); 38 
C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In July 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required for the 
initial claim of service connection for a thoracic spine 
disability.  Service connection was subsequently granted, and 
the Veteran appealed the initial rating assigned.  The United 
States Court of Appeals for Veterans Claims has held that 
once service connection is granted, a claim is substantiated, 
and additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Therefore, no further notice is needed.

In any event, in June 2007, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  This correspondence notified 
the Veteran of the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The types of evidence which would be 
helpful in the claim were also described.  The Veteran was 
given the opportunity to respond, but declined to do so.  His 
claim was readjudicated thereafter in February 2008, based on 
a review of the all the evidence.  Although his 
representative appears to argue that the Veteran did not 
receive notice consistent with Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), DAV is reminded that the Vasquez-Flores 
case is not applicable to initial rating claims, as is the 
case here; rather, it applies to increased rating claims 
which fall under Francisco v. Brown, 7 Vet. App. 55 (1994).  
Notice in initial rating claims are controlled by Goodwin v. 
Peake, supra, as explained above.

VA also has a duty to assist the Veteran with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with his claim in August 
2003.  Although this examination is older, the Veteran was 
afforded an additional opportunity to undergo an examination 
in October 2008, at which time he failed to appear.  The 
record contains notice of the exam, which was mailed to the 
most recent address of record.  No mail has been returned 
from that address.  The duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks a higher disability evaluation for his 
service-connected spine disability.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in appeals such 
as this that concern the assignment of an initial rating, 
higher evaluations for separate periods are available based 
on the facts found during the appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Service connection was established for arthritis of the 
thoracic spine by rating decision in November 2003.  A 
noncompensable evaluation was assigned, effective the date of 
the Veteran's claim, May 24, 2003.  The Veteran filed a 
timely appeal with respect to the initial evaluation.  During 
the course of the appeal, the evaluation was increased to 10 
percent, effective the date of his claim.  

Initially, the Veteran's thoracic spine disability was rated 
under 38 C.F.R. § 4.71a, DC 5291 (2002), the criteria for 
limitation of motion of the thoracic spine.  Effective 
September 26, 2003, which falls within the course of this 
appeal, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Due to these changes, DC 5291 no longer 
exists.  In a December 2004 rating decision, the applicable 
diagnostic code for the Veteran's disability was updated to 
reflect the change in the schedule.  It is now is found at 
38 C.F.R. § 4.71a, DC 5003 (2008) and is the code that refers 
to arthritis.  

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  Accordingly, the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  While it remains unclear 
whether the "old" criteria can be applied prospectively, 
OGC appears to indicate in its VAOPGCPREC 7-2003 opinion that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  Furthermore, given 
that the Veteran's appeal period begins a mere three months 
before the amended regulations took effect, it would be 
against equitable principles to apply the old criteria 
prospectively, throughout the long course of this appeal.  
Thus, the old criteria will be considered prior to September 
26, 2003; the new criteria will be considered thereafter.

In correspondence throughout the appeal, the Veteran has been 
provided notice of the old and the amended regulations, and 
he has been given opportunities to submit additional evidence 
or argument.  See, e.g., September 2004 statement of the 
case.  The severity of his disability was considered in light 
of each of the sets of regulations at that time.  Therefore, 
there is no prejudice to the Veteran for the Board to 
consider these regulations in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veteran's disability has been evaluated as 10 percent 
disabling throughout the appeal.  Prior to September 26, 
2003, disabilities manifested by limitation of motion in the 
dorsal (now thoracic) spine were evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002).  Evaluations of 0, 10, and 10 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the dorsal spine, respectively.  

The Veteran underwent a VA examination in August 2003.  
Testing of the range of motion of the thoracic spine was 
conducted.  That testing revealed that the Veteran had 20 
degrees of flexion out of a normal 30 degrees, and 20 degrees 
of bilateral rotation out of a normal 30 degrees.  He had 
normal extension and normal lateral flexion to each side.  
The Veteran reported no complaints of radiating pain or 
muscle spasms.  There was no tenderness on palpation.  There 
were no neurological deficiencies found.  

This level of symptomatology is no more than slight, and 
therefore would meet only the noncompensable evaluation under 
the criteria.  Specifically, the Veteran had lost 10 degrees 
of flexion and 10 degrees of rotation; however, he had no 
other limitation.  He had no pain associated with the 
disability.  He was essentially able to move about normally. 

The record at that time did reveal, however, that the Veteran 
had arthritis of the spine.  See VA x-ray, August 2003.  
Under 38 C.F.R. § 4.71a, DC 5003, both prior to the 2003 
revisions and after, the schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, as here, a rating of 
10 percent is for application for each such major joint 
affected by limitation of motion.  As arthritis was 
established by x-ray in this case, and as the Veteran's 
slight limitation of motion is noncompensable, the 10 percent 
assigned is appropriate under DC 5003 for arthritis.

Effective from September 26, 2003, thoracic spine 
disabilities are rated based on the range of motion of the 
thoracolumbar spine under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  Under that rating 
formula, the next higher 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

The 50 and 100 percent ratings are warranted for degrees of 
unfavorable ankylosis of the thoracolumbar spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

As noted above, the Veteran's August 2003 VA examination 
tested the thoracic spine only, as opposed to the thoracic 
and lumbar segments (thoracolumbar) of the spine referenced 
in the rating schedule.  Thus, that exam is inadequate for 
rating purposes under the new criteria.  The Board remanded 
the claim in August 2008 so that the Veteran could be 
afforded a contemporary examination.  He failed to report to 
this examination, however.  Therefore, the claim will be 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(2008).  

In addition to the 2003 examination, VA outpatient clinical 
records dated from May 2004 to September 2008 are of record.  
A May 2004 progress note reported that the Veteran had 
decreased lumbar flexion with muscle spasms.  Examination of 
the Veteran's spine in August 2006 was found to be within 
normal limits, as there was no tenderness or misalignment.  
The Veteran was noted to have "minimal arthralgias" or 
general joint pain, which was noted to be not limiting his 
activities in February 2007.  A September 2007 note spoke 
only to lower back pain.  The subsequent records through 
September 2008 are negative for any complaints or findings 
referable to any segment of the spine.

On this evidence, no basis exists to grant the Veteran a 
higher disability rating.  Apart from the lack of range of 
motion testing, the evidence does not demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  At no point is 
ankylosis to any degree noted.  Rather, the Veteran continues 
to have motion in his spine.  The lack of complaints is also 
telling.  

In short, the Veteran's currently assigned 10 percent 
disability rating for arthritis of the spine is the maximum 
rating allowed.  The Veteran's disability has remained stable 
throughout the appellate period.  Therefore, staged ratings 
are inappropriate.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  The claim for a higher initial 
rating is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
thoracic spine arthritis is denied. 



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


